Exhibit 10.3

 

STANDARD NON-ISO GRANT

 

EV3 INC.

 

2005 INCENTIVE STOCK PLAN

 

NON-INCENTIVE STOCK OPTION

 

OPTION CERTIFICATE

 

ev3 Inc., a Delaware corporation, in accordance with the ev3 Inc. 2005 Incentive
Stock Plan, hereby grants an Option to                            , who shall be
referred to as “Optionee”, to purchase from the Company                   shares
of Stock at an Option Price per share equal to $                         , which
grant shall be subject to all of the terms and conditions set forth in this
Option Certificate and in the Plan.  This grant has been made as of
                        , 200[  ], which shall be referred to as the “Grant
Date”.  This Option is not intended to satisfy the requirements of § 422 of the
Code and thus shall be a Non-ISO as that term is defined in the Plan.

 

 

 

EV3 INC.

 

 

 

 

 

By:

 

 

 

 

 

TERMS AND CONDITIONS

 

§ 1.                             Plan.  This Option grant is subject to all the
terms and conditions set forth in the Plan and this Option Certificate, and all
the terms in this Option Certificate which begin with a capital letter are
either defined in this Option Certificate or in the Plan.  If a determination is
made that any term or condition set forth in this Option Certificate is
inconsistent with the Plan, the Plan shall control.  A copy of the Plan has been
made available to Optionee.

 

--------------------------------------------------------------------------------


 

§ 2.                             Vesting and Option Expiration.

 

(a)                                  General Rule.  Subject to § 2(b) and
§ 2(c), Optionee’s right under this Option Certificate to exercise this Option
shall vest with respect to: (1) 25% of the shares of Stock which may be
purchased under this Option Certificate on [Date], such date being approximately
twelve (12) months from the Grant Date, provided he or she remains continuously
employed by the Company or continues to provide services to the Company through
such date, and (2) with respect to the remaining 75% of such shares of Stock, in
equal amounts on the [Xth] day of each of the next thirty-six (36) months
thereafter, beginning on [Date] provided he or she remains continuously employed
by the Company or continues to provide services to the Company through each such
date.

 

(b)                                 Option Expiration Rules.

 

(1)                                  Non-Vested Shares.  If Optionee’s
employment or service with the Company terminates for any reason whatsoever,
including death, Disability or retirement, while there are any non-vested shares
of Stock subject to this Option under § 2(a), this Option immediately upon such
termination of employment or service shall expire and shall have no further
force or effect and be null and void with respect to such non-vested shares of
Stock.

 

(2)                                  Vested Shares.  Optionee’s right to
exercise all or any part of this Option which has vested under § 2(a) shall
expire no later than the tenth anniversary of the Grant Date.  However, if
Optionee’s employment or service relationship with the Company terminates before
the tenth anniversary of the Grant Date, Optionee’s right to exercise this
Option which has vested under § 2(a) shall expire and shall have no further
force or effect and shall be null and void:

 

(A)                              on the date his or her employment or service
relationship terminates if his or her employment or service relationship
terminates for Cause,

 

(B)                                on the first anniversary of the date his or
her employment or service relationship terminates if his or her employment or
service relationship terminates as a result of his or her death or Disability,
or

 

2

--------------------------------------------------------------------------------


 

(C)                                at the end of the 90 day period which starts
on the date his or her employment or service relationship terminates if his or
her employment or service relationship terminates other than (1) for Cause or
(2) as a result of his or her death or Disability.

 

(c)                                  Special Rules.

 

(1)                                  Sale of Business Unit.  The Committee, in
connection with the sale of any Subsidiary, Affiliate, division or other
business unit of the Company, may, within the Committee’s sole discretion, take
any or all of the following actions if this Option or the rights under this
Option will be adversely affected by such transaction:

 

(A)                              accelerate the time Optionee’s right to
exercise this Option will vest under § 2(a),

 

(B)                                provide for vesting after such sale or other
disposition, or

 

(C)                                extend the time at which this Option will
expire (but not beyond the tenth anniversary of the Grant Date).

 

(2)                                  Change in Control.  If there is a Change in
Control of the Company, this Option shall be subject to the provisions of § 14
of the Plan with respect to such Change in Control.

 

(3)                                  Affiliates.  For purposes of this Option
Certificate, any reference to the Company shall include any Affiliate, Parent or
Subsidiary of the Company, and a transfer of employment or service relationship
between the Company and any Affiliate, Parent or Subsidiary of the Company or
between any Affiliate, Parent or Subsidiary of the Company shall not be treated
as a termination of employment or service relationship under the Plan or this
Option Certificate.

 

(4)                                  Termination of Employment or Service
Relationship.  For purposes of this Option Certificate, if the Optionee’s
employment with the Company terminates while there are any non-vested shares of
Stock subject to this Option under § 2(a) but the Optionee at such time then
becomes an

 

3

--------------------------------------------------------------------------------


 

independent consultant to the Company, the Optionee’s right under this Option
Certificate to exercise this Option shall continue to vest so long as the
Optionee continues to provide services to the Company in accordance with
§ 2(a).  For purposes of this Option Certificate, except as otherwise provided
below, if the Optionee’s employment with the Company terminates but the Optionee
at such time then becomes an independent consultant to the Company, the
termination of the Optionee’s employment shall not result in the expiration of
the Option under  § 2(b)(1) or 2(b)(2).  Notwithstanding the foregoing, the
Optionee’s right to exercise all or any part of this Option which has vested
under § 2(a) shall expire no later than the tenth anniversary of the Grant Date.

 

(5)                                  Fractional Shares.  Optionee’s right to
exercise this Option shall not include a right to exercise this Option to
purchase a fractional share of Stock.  If Optionee exercises this Option on any
date when this Option includes a fractional share of Stock, his or her exercise
right shall be rounded down to the nearest whole share of Stock and the
fractional share shall be carried forward until that fractional share together
with any other fractional shares can be combined to equal a whole share of Stock
or this Option expires.

 


(A)                                  DEFINITIONS.


 


(1)                                  CAUSE.  FOR PURPOSES OF THIS CERTIFICATE,
“CAUSE” SHALL EXIST IF (A) OPTIONEE HAS ENGAGED IN CONDUCT THAT IN THE JUDGMENT
OF THE COMMITTEE CONSTITUTES GROSS NEGLIGENCE, MISCONDUCT OR GROSS NEGLECT IN
THE PERFORMANCE OF OPTIONEE’S DUTIES AND RESPONSIBILITIES, INCLUDING CONDUCT
RESULTING OR INTENDING TO RESULT DIRECTLY OR INDIRECTLY IN GAIN OR PERSONAL
ENRICHMENT FOR OPTIONEE AT THE COMPANY’S EXPENSE, (B) OPTIONEE HAS BEEN
CONVICTED OF OR HAS PLED GUILTY TO A FELONY FOR FRAUD, EMBEZZLEMENT OR THEFT,
(C) OPTIONEE HAS ENGAGED IN A BREACH OF ANY POLICY OF THE COMPANY FOR WHICH
TERMINATION OF EMPLOYMENT OR SERVICE IS A PERMISSIBLE CONSEQUENCE OR OPTIONEE
HAS NOT IMMEDIATELY CURED ANY PERFORMANCE OR OTHER ISSUES RAISED BY OPTIONEE’S
SUPERVISOR, (D) OPTIONEE HAD KNOWLEDGE OF (AND DID NOT DISCLOSE TO THE COMPANY
IN WRITING) ANY CONDITION THAT COULD POTENTIALLY IMPAIR OPTIONEE’S ABILITY TO
PERFORM THE FUNCTIONS OF HIS OR HER JOB OR SERVICE RELATIONSHIP

 

4

--------------------------------------------------------------------------------


 


FULLY, COMPLETELY AND SUCCESSFULLY, OR (E) OPTIONEE HAS ENGAGED IN ANY CONDUCT
THAT WOULD CONSTITUTE “CAUSE” UNDER THE TERMS OF HIS OR HER EMPLOYMENT OR
CONSULTING AGREEMENT, IF ANY.

 


(2)                                  DISABILITY.  FOR PURPOSES OF THIS
CERTIFICATE, “DISABILITY” MEANS ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS AND WHICH RENDERS OPTIONEE
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY.  THE COMMITTEE SHALL
DETERMINE WHETHER OPTIONEE HAS A DISABILITY.  IF OPTIONEE DISPUTES SUCH
DETERMINATION, THE ISSUE SHALL BE SUBMITTED TO A COMPETENT LICENSED PHYSICIAN
APPOINTED BY THE BOARD, AND THE PHYSICIAN’S DETERMINATION AS TO WHETHER OPTIONEE
HAS A DISABILITY SHALL BE BINDING ON THE COMPANY AND ON OPTIONEE.


 

§ 3.                             Method of Exercise of Option.  Optionee may
exercise this Option in whole or in part (to the extent this Option is otherwise
exercisable under § 2 with respect to vested shares of Stock) only in accordance
with the rules and procedures established from time to time by the Company for
the exercise of an Option.  The Option Price shall be paid at exercise either in
cash, by check acceptable to the Company or through any cashless exercise
procedure which is implemented by a broker unrelated to the Company through a
sale of Stock in the open market and which is acceptable to the Committee, or in
any combination of these forms of payment.

 

§ 4.                             Delivery and Other Laws.  The Company shall
deliver appropriate and proper evidence of ownership of any Stock purchased
pursuant to the exercise of this Option as soon as practicable after such
exercise to the extent such delivery is then permissible under applicable law or
rule or regulation, and such delivery shall discharge the Company of all of its
duties and responsibilities with respect to this Option.

 

§ 5.                             Non-transferable.  No rights granted under this
Option shall be transferable by Optionee other than (a) by will or by the laws
of descent and distribution or (b) to a “family member” as provided in § 10.2 of
the Plan.  The person or persons, if any, to whom this Option is transferred
shall be treated after Optionee’s death the same as Optionee under this Option
Certificate.

 

§ 6.                             No Right to Continue Service.  Neither the
Plan, this Option, nor any related material shall give Optionee the right to
continue in employment by or perform services to the Company or shall adversely
affect the right of the Company to terminate Optionee’s employment or service
relationship with the Company with or without Cause at any time.

 

5

--------------------------------------------------------------------------------


 

§ 7.                             Stockholder Status.  Optionee shall have no
rights as a stockholder with respect to any shares of Stock under this Option
until such shares have been duly issued and delivered to Optionee, and no
adjustment shall be made for dividends of any kind or description whatsoever or
for distributions of rights of any kind or description whatsoever respecting
such Stock except as expressly set forth in the Plan.

 

§ 8.                             Governing Law.  The Plan and this Option
Certificate shall be governed by the laws of the State of Delaware.

 

§ 9.                             Binding Effect.  This Option Certificate shall
be binding upon the Company and Optionee and their respective heirs, executors,
administrators and successors.

 

§ 10.                       Tax Withholding.  This Option has been granted
subject to the condition that Optionee consents to whatever action the Committee
directs to satisfy the minimum statutory federal and state withholding
requirements, if any, which the Company determines are applicable upon the
exercise of this Option.

 

§ 11.                       References.  Any references to sections (§) in this
Option Certificate shall be to sections (§) of this Option Certificate unless
otherwise expressly stated as part of such reference.

 

6

--------------------------------------------------------------------------------

 